[*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.1 Amendment No. 2 (hereinafter the "Amendment No. 2") to the Technology Transfer, Clinical Supply Agreement dated October 23, 2012, (hereinafter the "Agreement") between Versartis, Inc. 4200 Bohannon Drive, Suite 250, Menlo Park, CA 94025 USA (hereinafter called "VERSARTIS") and Boehringer Ingelheim Biopharmaceuticals GmbH Binger Straβe 173 55216 Ingelheim/Rhein Germany (hereinafter called "BI").
